Citation Nr: 0629517	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease with avascular necrosis of the 
right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from March 1977 to May 2003.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that granted service connection for degenerative 
joint disease with avascular necrosis of the right hip and 
assigned a 10 percent evaluation, effective June 1, 2003.  

In an October 2004 decision, the appellant's disability 
rating for degenerative joint disease with avascular necrosis 
of the right hip was increased to 20 percent, effective June 
1, 2003.  The appellant is presumed to be seeking the highest 
evaluation possible.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  As the RO has rated this disability under Diagnostic 
Code 5252, an evaluation in excess of 10 percent is possible 
and the appeal as to this issue continues.


FINDINGS OF FACT

1.  The appellant's service-connected right hip disability 
results in a decreased range of motion, pain, fatigue, 
weakness, lack of endurance and incoordination.

2.  There is no medical evidence of ankylosis, flail joint, 
or femur impairment with malunion in the appellant's right 
hip.

3.  Referral for extraschedular consideration is not 
warranted in this case.




CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected degenerative joint 
disease with avascular necrosis of the right hip have not 
been met.  38 U.S.C.A. § 1155, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5251, 
5252, 5253, 5254, 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of June 2003 and 
October 2003 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Both letters were issued prior to the initial 
adjudication of this claim in June 2004, and there is 
accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In these letters, the appellant was not provided with notice 
as to the means by which a disability rating and effective 
date for the disability benefit award on appeal are 
determined.  However, this information was provided to the 
appellant in the October 2004 statement of the case (SOC), as 
was the statutory basis for the appellant's 20 percent 
disability rating.  Since the appellant received adequate 
notice through this source, the Board finds no prejudice to 
the appellant by proceeding with review, particularly in view 
of the fact that no change in his disability rating or 
effective date is awarded herein.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical records.  The reports from a November 2003 VA 
examination are also included.  The appellant was afforded 
the opportunity to appear at a hearing, and a Board hearing 
was held in July 2005.  The transcript from that hearing has 
been included in the record and reviewed by the Board.  The 
appellant stated at the hearing that he would submit 
additional medical records and the administrative record was 
held open for thirty days for that purpose.  It appears that 
those records have been submitted.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Regarding the claim for an increased initial evaluation for 
his right hip disability, the Board notes that when the 
appellant initiated his appeal of this issue, he was 
appealing the original assignment of disability evaluation 
following the award of service connection.  Thus, the 
severity of this disability is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West¸ 12 Vet. 
App. 119 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.
Furthermore, in accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue and has found 
nothing which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined  
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.

A rating of 10 percent will be assigned when extension of the 
thigh is limited to 5 degrees, when flexion of the thigh is 
limited to 45 degrees, or when there is limitation of 
adduction, cannot cross legs.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5253.

A rating of 20 percent will be assigned when flexion of the 
thigh is limited to 30 degrees or when adduction is limited 
so that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Service connection was initially granted for degenerative 
joint disease with avascular necrosis of the right hip, which 
is currently rated 20 percent compensable, effective June 1, 
2003.  The appellant's post-service VA medical center 
treatment records have been obtained and are part of the 
appellant's file, as are the results of a November 2003 VA 
examination.

Review of the current evidence discloses that there is no 
medical evidence of ankylosis or flail joint of the 
appellant's right hip, nor is a fracture or malunion of the 
femur evident as is required to be assigned a disability 
rating under Diagnostic Codes 5250, 5254, or 5255.  The Board 
next looks at impairment of function of the right hip, i.e., 
the range of motion of the right hip.  At the VA examination 
in November 2003, the appellant displayed palpable crepitus 
with range of motion.  His forward flexion was 80 degrees, 
his extension was 10 degrees, his abduction was 30 degrees, 
his adduction was 10 degrees, his flexion with knee bent was 
90 degrees, and his extension with knee bent was 0 degrees.  
According to the rating criteria, at this time, the 
appellant's disability was noncompensable.

Upon examination in September 2004, the appellant's forward 
flexion was 110 degrees, his extension was 0 degrees, and his 
abduction was 40 degrees.  Therefore, at this time the 
appellant still did not met the criteria for a 10 percent 
disability rating under Diagnostic Codes 5251, 5252 or 5253, 
without consideration of tenderness to palpation and crepitus 
on range of motion or based on noncompensable limitation of 
motion with arthritis shown on X-ray.  In June 2005, the 
appellant displayed a mildly antalgic gait, his flexion-
extension was 0-100 degrees, his abduction was 45 degrees, 
and his adduction was 25 degrees.  Based on these 
measurements, the appellant's hip range of motion did not 
entitle him to more than a 10 percent disability rating.  To 
be rated at 20 percent disabled under Diagnostic Codes 5252 
or 5253, the appellant must display either flexion of the 
thigh limited to 30 degrees or adduction limited so that 
motion is lost beyond 10 degrees.  As per multiple yearly 
range of motion tests, the medical evidence does not support 
a higher rating.

However, in October 2004, the RO increased the appellant's 
disability rating to 20 percent based on his complaints of 
pain, his restrictions because of his hip pain, and the 
probable need for a hip replacement in the future.  At the 
July 2005 hearing, the appellant testified that he receives 
VA medical treatment for his hip every six months, that 
medications did not help with the pain that occurred with 
standing or walking for long periods of time, that he had 
been told that he would eventually have to have his right hip 
replaced, and that while he experiences flare-ups with 
overactivity at least once a week, he had never had to take 
time off work because of his pain.  He demonstrated range of 
motion does not entitle the appellant to a rating in excess 
of 20 percent.  His significant pain, restrictions due to 
pain and tenderness are the basis for the 20 percent rating 
assigned by the RO and the Board finds no basis to disturb 
this evaluation.  As there is no basis presented for a higher 
evaluation, the Board finds that the schedular requirements 
for a rating in excess of 20 percent have not been met during 
any portion of the appeal period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability, was not required to take 
time off work because of the disability or the pain he 
experiences because of it, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease with a vascular necrosis of 
the right hip is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


